The appeal from the judgment in this case was dismissed because it appeared from the record that the undertaking on appeal was not filed within the statutory time. Thereafter a petition for rehearing and for reinstatement of the appeal was filed, in which it was conceded that the filing of the undertaking within the time prescribed by the statute is a jurisdictional requirement, and suggested that the date of service of the notice of appeal, as incorrectly given in the transcript, misled the court. With the petition affidavits am submitted in which it is made to appear that the actual date of service of the notice of appeal was three days later than shown in the transcript, which would bring the filing of the undertaking on appeal within the statutory time. Opposing counsel has stipulated that the record may be corrected accordingly. The appeal has therefore been ordered reinstated, and the case is now for consideration on the merits.